DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bucci (2019/0342067).
Regarding claim 9, Bucci discloses a communications device that communicates via inductive coupling (See fig. 2), the communications device comprising: a falling signal edge detector 302 configured to detect a falling signal edge corresponding to a received signal at the communications device based on a falling signal edge threshold (See figure 3, the upper threshold is considered as the falling signal edge threshold); a rising signal edge detector 302 configured to detect a rising signal edge corresponding to the received signal based on a rising signal edge threshold (See figure 3, the lower threshold is considered as the rising signal edge threshold), wherein the rising signal edge threshold is independent from the falling signal edge threshold; and a decoder  (i.e. sampler 304 for example) configured to decode the received signal based on the 
Claim 1 is rejected for the same reasons as set forth in claim 9, as method.
Regarding claims 10-12, Bucci discloses as cited in claim 9.  Bucci further discloses the falling signal edge detector is further configured to: compare a negative (i.e. upward direction is considered negative) peak signal amplitude corresponding to the received signal with the falling signal edge threshold; and Page 5 of 7New U.S. Patent ApplicationDocket No.: 82091966US02Preliminary Amendment filedidentify the falling signal edge when the negative peak signal amplitude is greater than the falling signal edge threshold, wherein the falling signal edge detector is further configured to change the falling signal edge threshold after the falling signal edge is detected and wherein the falling signal edge detector is further configured to change the falling signal edge threshold based on a negative peak signal amplitude after the falling signal edge is detected (See fig. 3 and paragraph [0034]). 
Claims 2-4 are rejected for the same reasons as set forth in claims 10-12, as method.
Regarding claims 13-14, Bucci discloses as cited in claim 9.  Bucci further discloses the rising signal edge detector is further configured to: compare a positive (i.e. downward direction is considered positive) peak signal amplitude corresponding to the received signal with the rising signal edge threshold; and identify the rising signal edge when the positive peak signal amplitude is greater than the rising signal edge threshold, wherein the rising signal edge detector is further configured to change the rising signal edge threshold after the rising signal edge is detected (See fig. 3 and paragraph [0034]).

Regarding claim 7, Bucci discloses as cited in claim 6.  Bucci further discloses changing the rising signal edge threshold after the rising signal edge is detected comprises changing the rising signal edge threshold based on a positive peak signal amplitude after the rising signal edge is detected (See fig. 3 and paragraph [0034]).
Regarding claim 15, Bucci discloses as cited in claim 9.  Bucci further discloses a combiner 208 configured to combine the detected falling signal edge and the detected rising signal edge to generate an envelope signal (i.e. analog envelope) (See fig. 2). 
Claim 8 is rejected for the same reasons as set forth in claims 15, as method.
Response to Arguments
Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive.
The applicant mainly argued that Bucci does not disclose the claimed element of “a rising signal edge detector configured to detect a rising signal edge corresponding to the received signal based on a rising signal edge threshold, wherein the rising signal edge threshold is independent from the falling signal edge threshold” as recited in claims 1 and 9 (See Remark, page 7-8).  The examiner respectfully disagrees with the applicant’s argument.  In this instant case, Bucci does disclose, as shown in figure 3 and paragraph [0034-0035]), a rising signal edge detector 302 configured to detect a rising signal edge corresponding to the received signal based on a rising signal edge threshold (See figure 3, the lower threshold is considered as the rising signal edge threshold), wherein the rising signal edge threshold is independent from the falling 
The applicant also argued that Bucci fails to disclose claimed elements recited in claims 2-4 and 10-12 (See Remark, page 8-11).  The examiner respectfully disagrees with the applicant’s arguments.  In this instant case, Bucci does disclose the falling signal edge detector 302 is further configured to: compare a negative (i.e. upward direction is considered negative) peak signal amplitude corresponding to the received signal with the falling signal edge threshold; and Page 5 of 7New U.S. Patent ApplicationDocket No.: 82091966US02Preliminary Amendment filedidentify the falling signal edge when the negative peak signal amplitude is greater than the falling signal edge threshold (See fig. 3), wherein the falling signal edge detector is further configured to change the falling signal edge threshold after the falling signal edge is detected and wherein the falling signal edge detector is further configured to change the falling signal edge threshold based on a negative peak signal amplitude after the falling signal edge is detected (See fig. 3 and paragraph [0034]).
The applicant also argued that Bucci fails to disclose claimed elements recited in claims 5-6 and 13-14 (See Remark, page 11-13).  The examiner respectfully disagrees with the applicant’s arguments.  In this instant case, Bucci does disclose the rising signal edge detector 302 is further configured to: compare a positive (i.e. downward direction is considered positive) peak signal amplitude corresponding to the received signal with the rising signal edge threshold; and identify the rising signal edge when the positive peak signal amplitude is greater than the rising signal edge threshold (See fig. 3), wherein the rising signal edge detector is further configured to change the rising 
For those reasons, the rejection(s) are proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN A TRAN/Primary Examiner, Art Unit 2648